DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 10/18/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are based on the newly provided amendments and are fully addressed with the remarks and rejections provided to the newly provided amended.

112(a) written description rejection has been removed.
Arguments relating to 102(a)(1) no longer apply based on the newly art i.e. 103 rejection to the newly provided amendments.
MPEP 2111.04(II) no longer apply based on the amendments.
101 Rejection remains as the improvements are improvements to the abstract idea and are fully addressed with the remarks made bellow.

It is noted that a generic computer can make a match with a first order with a primary vehicle.  The generic computer can also make a match with a second order with a secondary vehicle and so on.  Additionally, a generic computer can “associate the vehicle with a second only the second identifier associated with the secondary vehicle of the second order”

Regarding Applicant’s argument to the 101 rejection that they provide a specific technological improvement (pg. 14), the examiner responds that this is not in fact claimed. For example, the argument hinges on “utilization of vehicle identification” and “image recognition” but there are no claims to the actual technological process. The BRI of an image recognition process does not include computerized image processing, a human could look at an image and perform “image recognition”. Furthermore, vehicle identification is a process known since at least the advent of vehicles and a process that has been performed by humans since that time. Applicant’s claim that this is a technological improvement to e-commerce is not well founded, and it is truly just a claim to the improvement of the abstract mental process of associating orders with customers. 

Regarding applicant’s argument that the claims represent significantly more than the abstract idea. The examiner has laid out the findings that the additional elements are recited at a high level of generality and has also provided proof, through citation to the MPEP, that steps or limitations directed to extra-solution activity are well-understood routine and conventional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Regarding claim 1, 
The additional Elements are: 
“A system, comprising:
a memory having instructions stored thereon, and a processor configured to read the instructions to:

receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined area associated with a retail location;”

and the Abstract Ideas are: 

“extract a vehicle identifier for each vehicle within the image data; 

compare the extracted vehicle identifier to a first identifier associated with a primary vehicle and a second identifier associated with a secondary vehicle for each order in a set of orders associated with the retail location;
associate the vehicle with a first order in the set of orders when the extracted identifier matches the first identifier associated with the primary vehicle of the first order; and 

associate the vehicle with a second order in the set of orders when the extracted vehicle identifier matches only the second identifier associated with the secondary vehicle of the second order.”

Under step 1, the independent claims recite statutory subject matter as system, non-transitory media, and method. 

Under step 2A, prong 1, the claims recites a series of limitations which are considered to be a mental process. For example, the claims recite: extract a vehicle identifier for each vehicle within the image data; compare the extracted vehicle identifier to a first identifier associated 

Under step 2A, prong 2, the claims recite additional elements other than the abstract idea, which must be analyzed to determine if there is a practical application. The additional limitations are: a memory having instructions stored thereon, and a processor configured to read the instructions to; receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined area associated with a retail location. 
The memory and processor are generic computing components, and are recited at a high level of generality such that they are considered an attempt at generic linking to a technological environment, and are insufficient for practical application. 


Under step 2B, the additional elements must again be analyzed to determine if there is anything sufficient to account for “significantly more” than the abstract idea. Once again the additional elements are: a memory having instructions stored thereon, and a processor configured to read the instructions to; receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined area associated with a retail location.
The memory and processor being considered an attempt at general linking under step 2A, prong 2, are still considered to be a general linking, which is insufficient to be considered “significantly more”. 
The receiving step, having been considered insignificant extra-solution activity under step 2a, PRONG 2, must now be evaluated to determine if it is anything more than well-understood, routine and conventional activity. According to the MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, is considered to be well-understood, routine and conventional. MPEP 2106.05(d)(II)(i) and see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 
Neither of the additional element was considered to be anything “significantly more” and as such the claim is considered an ineligible mental process. 
	Dependent claim 2, 9, and 16, reciting examples of “generate a string notifications”.  Dependent claim 3, 10, and 16 recites “image recognition process”.  Dependent claim 4, 11, 18 recites “license plate recognition process” next-episode voting and prompting the audience. Claim 6, 13, and 17 recites “unmatched vehicle associate with user profile to a secondary vehicle”. Dependent claim 7, 14, and 20 recites “vehicle identifier only from a set imaging device having a first indication of statues”.  Nothing in the claim elements precludes the steps from practically being performed by a person on a generic computer performing a generic computer function. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US 20130216102 in view of Burry US 20130204719.


The specifications have no support for ‘subsequent’; but it is noted that Applicant’s art is a system; executable; instruction, or method that can be executed multiple times. As such the prior art also can be executed multiple time. Any arguments agents the art used based on ‘subsequent’ may result in new matter rejections.

It is also understood that Applicants art is not limited to only a first and second vehicle as it can be executed multiple times, similarly the arts used can be executed multiple time for a first, second and n number of vehicles.  Similarly, because the method can be executed multiple times, multiple orders as in first and second orders can also be handled. 

Regarding claim 1, Ryan teaches a system, comprising: 

a memory having instruction stored thereon, and a processor configured to read the instruction to: (Ryan Fig.3 #322)

receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined area associated with a retail location; (Ryan Fig.3 #322)

extract, using an image recognition process, a vehicle identifier for a vehicle within the image data; (Ryan para 40, The image capture device 320 may capture image data related to the motor vehicle)

compare the extracted vehicle identifier to a first identifier associated with a primary vehicle for an order in a set of orders associated with the retail location; (Ryan para 18, The data may include, but are not limited to, content and user data such user profiles; product and service listings associated with buyers and sellers [set of orders]; auction bids; transaction data; and payment data, among other things.) (Ryan para 32 the database interface module 220 may receive one or more pieces of identification [first and second identifiers] information from the imaging module 210 and may use the piece(s) of information as key(s) or search query terms to perform a search of one or more databases 225, which may store data records 227 for users and/or vehicles [primary and secondary vehicles].) Also 34, 40, and 47.  Ryan para 34 states (license plate information may be stored in a third party database maintained by a state's Department of Motor Vehicles.)  The DMV stores records of all the cars associated with the user and there make model and tag number. 
Ryan teaches all of the limitations of claim 1 and Burry further teaches 
 determine that the extracted vehicle identifier does not match the first identifier associated with the primary vehicle and the order; (Burry Fig.3 #315 capture an image of the vehicle #320 detect license plate from the image i.e. first identifier associated with primary vehicle, and 335 license plate data associated with an order on the order list?)

compare, in response to determining that the extracted vehicle identifier does not match the first identifier, (Burry Fig.3 #335 license plate data associated with an order on the order list? NO.)

the extracted vehicle identifier to a second identifier associated with a secondary vehicle and the order; (Burry Fig.3 No path from #355 second iteration loop)

determine that the extracted vehicle identifier matches the second identifier associated with the secondary vehicle and the order; and (Burry Fig.3 #355 Yes path)

associate, in response to determining the extracted vehicle identifier matches the second identifier, the vehicle with the order. (Burry Fig.3 #340)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.

Regarding claim 2, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to read the instructions to: 

generate a staging notification for the order, wherein the staging notification is generated prior to receiving imaging data; (Ryan para 50 personalized service offerings may greet the user. if the user 315 has pre-ordered items or arranged for a retail store 350 to hold items for pick up, and may arrange for the items to be available for the user 315 for pick up.)

generate a loading notification after the vehicle is associated with the order. (Ryan para 52-53, The retail store 350 may then prepare the items for pickup by the user 315.  so that the user 315 may receive them promptly.  Drive-through)

Claim 3; Cancelled.

Regarding claim 4, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein the image recognition process comprises an automated license plate recognition process. (Ryan para 40 image capture device capture image data may include license plate)

Claim 5; Cancelled

Regarding claim 6, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein prior to associating the vehicle with the order, the processor is configured to read the instruction to: identify the extracted vehicle identifier as being associated with an unmatched vehicle; (Rayon para 47, other data items (e.g., stickers, decals, user image, user clothing, etc.) that may be captured by image capture device 320, 322 may be used to identify) [vehicle is not identified but stickers, decals and user image are identified]

receive an order identifier associated with the order; and (Ryan par 47, and retrieve user-related information. Para 45, When the user orders one or more items, the order may be recorded and the user's data record 227 may be updated.)

associate the unmatched vehicle with a user profile associated with the order identifier, wherein the unmatched vehicle is designated as the secondary vehicle in the user profile and extracted vehicle identifier is stored as the second identifier associated with the secondary vehicle. (Ryan para 32-33 and 69; databases 225, which may store data records 227 for users and/or vehicles [associates with user and/ or vehicle]. the vehicle data record may comprise history information or preference information associated with a vehicle.) [User associated with a vehicle. A vehicle can be a second vehicle, single user]

Regarding claim 7, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein the at least one imaging device comprises a plurality of imaging devices, wherein processor is configured to read the instructions to (Ryan Fig. 4. 420,422, 424)

receive an indication of a status of each of the plurality of imaging devices, and (Ryan para 27; The imaging module 210 may be configured to receive [status is received] image data of a vehicle from an image capture device)

wherein the processor is configured to read the instructions to extract the vehicle identifier from a set imaging devices having a first indication of status. (Ryan para 27-32; the image data may be captured at specific locations relative to a retailer location (e.g., a retail store).  For example, cameras may be placed at certain areas of a drive-through lane) Based on Applicants specifications last line paragraph 53. “to capture only a predetermined portion of a parking area, such as, for example, one or more designated pick-up spots in the parking area.  No other support is given.

Claim 8 is rejected using the dame rejections as made to claim 1.
Claim 9 is rejected using the dame rejections as made to claim 2.
Claim 10 Canceled.
Claim 11 is rejected using the dame rejections as made to claim 4.
Claim 12 Cancelled
Claim 13 is rejected using the dame rejections as made to claim 6.
Claim 14 is rejected using the dame rejections as made to claim 7.
Claim 15 is rejected using the dame rejections as made to claim 1.
Claim 16 is rejected using the dame rejections as made to claim 2.
Claim 17 Canceled.
Claim 18 is rejected using the dame rejections as made to claim 4.
Claim 19 Cancelled
Claim 20 is rejected using the dame rejections as made to claim 6.

Regarding claim 21, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to read the instructions to:
 determine that the extracted vehicle identifier matches the first identifier associated with the primary vehicle and the order; and (Burry Fig.3 #335 Yes)

associate, in response to determining the extracted vehicle identifier matches the first identifier, the vehicle with the order. (Burry Fig.3 #335 Yes and #340)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.

Regarding claim 22, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein prior to associating the vehicle with the order, the processor is configured to read the instructions to: 

identify the extracted vehicle identifier as being associated with an unmatched vehicle; (Burry Fig.3 #335 No path)

receive an order identifier associated with the order; (Burry Fig.3 #330; license palate data with an order list, second iteration loop) and 

associate the unmatched vehicle with a user profile associated with the order identifier. (Burry Para 26; the order list can comprise a listing of the received orders, details of the orders, license plate data associated with the orders and/or with profiles of individuals who placed the orders, and/or other information.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.


Regarding claim 23, Ryan and Burry teach all of the limitations of claim 221 and further teaches, wherein the processor is configured to read the instructions to: 

receive, in a subsequent order pick-up, imaging data from the at least one imaging device of the predetermined area; (Burry Fig.3 #315; Fig.1 camera and para 21; the camera 115 can take the one or more images [for subsequent order pick-up] at any point.) The camera can take any number of images during order pick-up. 

extract, using the image recognition process, the vehicle identifier for the vehicle within the image data; (Burry Fig.3 #320 and Para 15 and 17; License plate recognition)

identify, in the subsequent order pick-up, the extracted vehicle identifier as being associated with the unmatched vehicle;(Burry para 26; Upon receiving the order, the establishment 105 can place the order on an order list with any other received orders. More particularly, the order list can comprise a listing of the received orders, details of the orders, license plate data associated with the orders and/or [or being other than the license plate data i.e. unmatched vehicle] with profiles of individuals who placed the orders, and/or other information [profile and other information is used in placed of unmatched vehicle].) 

receive a second order identifier associated with the user profile and a second order in the set of orders; and (Burry para 25, the individual can create [received by the system by the individual] a profile with the online ordering [first second …n orders] system, the mobile application, and/or the like. Further, the individual can associate one or more license plate numbers with the profile.))  

associate the unmatched vehicle with the user profile, wherein, in response to the unmatched vehicle being associated with the user profile, the first order, and the second order, (Burry para 26, profiles of individuals who placed the orders, and/or other information [profile and other information is used in placed of unmatched vehicle].))  

the unmatched vehicle is designated as the secondary vehicle in the user profile, and (Burry para 25, the individual can create [designate unmatched vehicle] a profile with the online ordering system, the mobile application, and/or the like. Further, the individual can associate one or more license plate [for the unmatched vehicle] numbers with the profile.))  

the extracted vehicle identifier is stored as the second identifier associated with the secondary vehicle. (Burry para 25; The one or more [second identifiers] license plate numbers [extracted by individual] can then be associated [stored] with any order placed by the individual when signed into the profile.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.

Regarding claim 24, Ryan and Burry teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to read the instructions to: 

extract a second vehicle identifier for a second vehicle within the image data; (Burry Fig. #320 No path, i.e. second iteration loop)

determine that the second vehicle associated with the extracted second vehicle identifier is excluded from being associated as the secondary vehicle with a user profile; and (Burry Para 26; the order list can comprise a listing of the received orders, details of the orders, license plate data associated with the orders and/or with profiles of individuals who placed the orders, and/or other information.)

exclude the extracted second vehicle identifier from being associated as the secondary vehicle. (Burry Fig.3 #340 after first iteration. That is path No from 335 for first vehicle back to 310 for second vehicle then #340.)  each iteration for each vehicle… n vehicles.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryan in view of Burry for the purpose of efficient handling of the flow of vehicles through a drive-thru is vital in securing more revenue and retaining more customers, such that the claimed invention as a whole would have been obvious.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SIHAR A KARWAN/Examiner, Art Unit 2422       
                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664